As filed with the Securities and Exchange Commission on July 30, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-00582 NEUBERGER BERMAN EQUITY FUNDS (Exact Name of the Registrant as Specified in Charter) 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant's telephone number, including area code: (212) 476-8800 Robert Conti Chief Executive Officer and President Neuberger Berman Equity Funds 605 Third Avenue, 2nd Floor New York, New York10158-0180 Arthur Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and addresses of agents for service) Date of fiscal year end: August 31, 2010 Date of reporting period: May 31, 2010 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission not later than 60 days after the close of their first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (“1940 Act”)(17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. MAY 31, 2010 Schedule of InvestmentsClimate Change Fund (UNAUDITED) Number of Shares Value† ($000's) Common Stocks (97.4%) Aerospace & Defense (0.6%) Curtiss-Wright 13 Agricultural Products (1.0%) Darling International * 22 Auto Parts & Equipment (4.0%) BorgWarner, Inc. * 45 Johnson Controls 14 Westport Innovations * 33 92 Coal & Consumable Fuels (0.3%) Cameco Corp. 7 Commodity Chemicals (1.9%) Calgon Carbon * 43 Communications Equipment (1.0%) Cogo Group * 11 RuggedCom, Inc. * 13 24 Construction & Engineering (4.2%) Foster Wheeler * 10 Layne Christensen * 10 MYR Group * 11 Pike Electric * 12 Quanta Services * 23 Shaw Group * 31 97 Diversified Support Services (3.8%) EnerNOC, Inc. * 87 Electric Utilities (9.3%) Electricite de France ADR 8 Entergy Corp. 61 Exelon Corp. 15 FPL Group 85 ITC Holdings 35 Northeast Utilities 10 Electrical Components & Equipment (10.3%) A123 Systems * 24 American Superconductor * 34 Canadian Solar * 8 Cooper Industries PLC 10 EnerSys * 11 First Solar * 34 GT Solar International * 22 JA Solar Holdings ADR * 10 Jinpan International 14 Roper Industries 23 Solarfun Power Holdings ADR * 11 Suntech Power Holdings ADR * 16 Trina Solar ADR * 9 Number of Shares Value† ($000's) Yingli Green Energy ADR * 9 Electronic Components (0.4%) KYOCERA Corp. ADR 9 Electronic Equipment & Instruments (2.8%) Itron, Inc. * 48 Pure Technologies * 17 65 Electronic Equipment, Instruments & Components (0.9%) Comverge Inc. * 21 Electronic Manufacturing Services (0.5%) Maxwell Technologies * 11 Environmental & Facilities Services (5.3%) China Everbright International 13 Covanta Holding * 86 EnergySolutions Inc. 11 Tetra Tech * 11 Fertilizers & Agricultural Chemicals (0.4%) Syngenta AG ADR 9 Forest Products (0.4%) Weyerhaeuser Co. 9 Gas Utilities (2.6%) New Jersey Resources 11 ONEOK, Inc. 13 Questar Corp. 23 South Jersey Industries 13 60 Heavy Electrical Equipment (3.4%) ABB Ltd. ADR 8 Alstom S.A. 14 Gamesa Corporacion Tecnologica 12 Vestas Wind Systems * 43 77 Independent Power Producers & Energy Traders (8.5%) Calpine Corp. * 63 Constellation Energy Group 19 EDP Renovaveis * 13 Iberdrola Renovables 30 Magma Energy *ñ 14 Ormat Technologies 34 Ram Power * 22 Industrial Conglomerates (1.3%) Koninklijke Philips Electronics 12 Number of Shares Value† ($000's) Siemens AG ADR 18 30 Industrial Gases (0.3%) Praxair, Inc. 8 Industrial Machinery (5.5%) Badger Meter 48 China Valves Technology * 32 Duoyuan Global WaterADR * 12 ESCO Technologies 13 Ingersoll-Rand PLC 9 Kaydon Corp. 11 IT Consulting & Other Services (1.2%) Telvent GIT * 28 Multi-Utilities (4.8%) Alliant Energy 19 National Grid ADR 11 Sempra Energy 60 Suez Environnement SA ADR 11 Veolia Environnement ADR 8 Oil & Gas Equipment & Services (0.4%) Willbros Group * 10 Oil & Gas Exploration & Production (7.1%) Denbury Resources * 12 Devon Energy 19 Dresser-Rand Group * 22 EOG Resources 31 Range Resources 43 Southwestern Energy * 23 XTO Energy 13 Oil & Gas Refining & Marketing (0.4%) China Integrated Energy * 8 Oil & Gas Storage & Transportation (5.1%) El Paso Corp. 24 Enbridge Inc. 13 Southern Union 28 Spectra Energy 30 The Williams Companies 22 Railroads (0.5%) Norfolk Southern 11 Semiconductor Equipment (0.4%) MEMC Electronic Materials * 10 Semiconductors (1.1%) Cree, Inc. * 13 See Notes to Schedule of Investments MAY 31, 2010 Schedule of InvestmentsClimate Change Fund cont’d (UNAUDITED) Number of Shares Value† ($000's) IXYS Corp. * 13 26 Semiconductors & Semiconductor Equipment (0.6%) Applied Materials 14 Specialized Finance (0.5%) IntercontinentalExchange Inc. * 12 Specialty Chemicals (0.8%) Nalco Holding 9 Rockwood Holdings * 9 18 Steel (0.5%) Allegheny Technologies 11 Systems Software (0.6%) VMware Inc. Class A * 13 Technology Distributors (0.9%) Anixter International * 21 Water Utilities (3.8%) American Water Works 12 Aqua America 39 Companhia de Saneamento Basico do Estado de Sao Paulo 11 Consolidated Water 13 Tri-Tech Holding * 12 87 Total Common Stocks (Cost $2,276) Short-Term Investments (4.3%) State Street Institutional Liquid Reserves Fund Institutional Class(Cost $98) 98 Total Investments## (101.7%) (Cost $2,374) Liabilities, less cash, receivables and other assets [(1.7%)] Total Net Assets (100.0%) $ 2,291 See Notes to Schedule of Investments MAY 31, 2010 Schedule of InvestmentsEmerging Markets Equity Fund (UNAUDITED) Number of Shares Value† ($000's) Common Stocks (88.3%) Brazil (7.0%) Banco Santander Brasil 91 BM&FBOVESPA SA 92 Cielo SA ñ 10 Cielo SA Diagnosticos da America PDG Realty Empreendimentos E Participacoes Petroleo Brasileiro ADR 92 TOTVS SA Canada (3.0%) Bankers Petroleum * 81 Eldorado Gold * Pacific Rubiales Energy * Chile (1.1%) Sociedad Quimica y Minera de Chile ADR, B Shares China (18.0%) Ausnutria Dairy * 92 Bank of China, H Shares Changyou.com ADR * 76 China Green Holdings China Information Security Technology * 51 China Mobile China Oilfield Services, H Shares China Shineway Pharmaceutical Group China South Locomotive & Rolling Stock, H Shares 95 China Vanke, B Shares CNOOC Ltd. Fushan International Energy Group 55 GOME Electrical Appliances Holdings * 95 Inspur International 72 Kingdee International Software Group Minth Group 98 Sino-Ocean Land Holdings 73 Travelsky Technology, H Shares XinAo Gas Holdings 96 Yingde Gases Group ñ* 5 Yingde Gases Group * 84 Zhaojin Mining Industry, H Shares India (8.1%) Bharat Heavy Electricals 85 Bharti Airtel 54 Cairn India * DEN Networks * 99 Dishman Pharmaceuticals & Chemicals 56 Eicher Motors State Bank of India GDR 60 Sterlite Industries (India) ADR Unitech Ltd. United Phosphorus Indonesia (2.4%) PT Adaro Energy Tbk PT United Tractors Tbk Israel (2.6%) Israel Chemicals Teva Pharmaceutical Industries ADR Korea (8.8%) Busan Bank 80 Dongbu Insurance Doosan Heavy Industries & Construction Hyundai Mobis Samsung Electronics Samsung SDI 61 Taewoong Co. 88 Woongjin Thinkbig Luxembourg (0.7%) Millicom International Cellular 84 Malaysia (1.6%) Top Glove Mexico (1.8%) Empresas ICA SAB de C.V. * Genomma Lab Internacional Class B * 92 Nigeria (0.8%) Guaranty Trust Bank 94 Philippines (2.2%) Energy Development 98 International Container Terminal Services Russia (4.9%) LUKOIL ADR Magnit GDR Pharmstandard GDR * 52 Sberbank GDR Wimm-Bill-Dann Foods Ñ 82 South Africa (7.2%) Aspen Pharmacare Holdings * 93 BHP Billiton Impala Platinum Holdings 56 MTN Group Naspers Ltd., N Shares 67 Raubex Group Standard Bank Group Tiger Brands 89 Sweden (1.1%) Oriflame Cosmetics SDR Taiwan, Province Of China (10.4%) Chunghwa Telecom ADR 70 Hung Poo Real Estate Development 82 Powertech Technology Prime View International * 68 Simplo Technology Taiwan Semiconductor Manufacturing TXC Corp. Wistron Corp. 82 WPG Holdings Young Fast Optoelectronics 84 Thailand (1.0%) Thanachart Capital PCL ^^ Turkey (3.0%) BIM Birlesik Magazalar Sinpas Gayrimenkul Yatirim Ortakligi * 75 Turkcell Iletisim Hizmetleri ADR 62 Turkiye Garanti Bankasi United Kingdom (2.6%) Afren PLC * 95 Antofagasta PLC Tullow Oil Total Common Stocks (Cost $9,723) See Notes to Schedule of Investments MAY 31, 2010 Schedule of InvestmentsEmerging Markets Equity Fund cont’d (UNAUDITED) Number of Shares Value† ($000's) Preferred Stocks (8.0%) Brazil (8.0%) Banco Do Estado do Rio Grande do Sul Class B Companhia de Bebidas das Americas ADR 90 Net Servicos de Comunicacao * 35 Net Servicos de Comunicacao ADR * 19 Petroleo Brasileiro ADR Refinaria de Petroleo Ipiranga Ñ^^* 0 Ultrapar Participacoes Vale SA ADR Total Preferred Stocks (Cost $803) Short-Term Investments (5.0%) State Street Institutional Liquid ReservesFund Institutional Class(Cost $601) Total Investments## (101.3%) (Cost $11,127) Liabilities, less cash,receivables and other assets [(1.3%)] Total Net Assets (100.0%) $ 11,998 See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY Emerging Markets Equity Fund (UNAUDITED) Industry Investments at Value† (000's omitted) Percentage of Net Assets Oil, Gas & Consumable Fuels $ % Commercial Banks % Metals & Mining % Semiconductors & Semiconductor Equipment % Electronic Equipment, Instruments & Components % Wireless Telecommunication Services % Pharmaceuticals % Machinery % Chemicals % Food Products % Real Estate Management & Development % Media % Construction & Engineering % Auto Components % Software % IT Services % Food & Staples Retailing % Computers & Peripherals % Health Care Equipment & Supplies % Transportation Infrastructure % Health Care Providers & Services % Household Durables % Personal Products % Consumer Finance % Energy Equipment & Services % Insurance % Independent Power Producers & Energy Traders 98 % Gas Utilities 96 % Specialty Retail 95 % Defense 92 % Beverages 90 % Electrical Equipment 85 % Real Estate Investment Trusts 75 % Diversified Telecommunication Services 70 % Life Science Tools & Services 56 % Other Assets-Net % $ % MAY 31, 2010 Schedule of InvestmentsEquity Income Fund (UNAUDITED) Number of Shares Value† ($000's) Common Stocks (67.3%) Air Freight & Logistics (1.3%) United Parcel Service ØØ Beverages (1.6%) Foster's Group Capital Markets (1.3%) Apollo Investment Diversified Telecommunication Services (1.2%) Chunghwa Telecom Electric Utilities (4.0%) Exelon Corp. ØØ Northeast Utilities ØØ Progress Energy Food Products (1.6%) Unilever NV Gas Utilities (1.5%) New Jersey Resources Media (1.1%) World Wrestling Entertainment ‡‡ Metals & Mining (3.4%) Franco-Nevada Corp. Royal Gold, Inc. Multi-Utilities (8.2%) Alliant Energy National Grid ADR NSTAR PG&E Corp. TECO Energy Xcel Energy ØØ Mutual Funds (0.5%) SPDR Barclays Capital High Yield Bond Oil, Gas & Consumable Fuels (15.0%) ARC Energy Trust Bonavista Energy Trust Canadian Oil Sands Trust Cenovus Energy CNOOC Ltd. ‡‡ Crescent Point Energy ^^Ø Enbridge Energy Management * Kinder Morgan Management * Knightsbridge Tankers Spectra Energy ØØ Total SA ADR Paper & Forest Products (1.5%) Weyerhaeuser Co. Pharmaceuticals (1.7%) Johnson & Johnson Real Estate Investment Trusts (11.2%) AMB Property ‡‡ American Campus Communities ‡‡ Ascendas Real Estate Investment Trust AvalonBay Communities ‡‡ Cambridge Industrial Trust Digital Realty Trust ‡‡ GZI REIT Lippo-Mapletree Indonesia Potlatch Corp. ‡‡ Rayonier Inc. Road & Rail (1.4%) Norfolk Southern Semiconductors & Semiconductor Equipment (1.3%) Microchip Technology Software (1.3%) Nintendo ADR Thrifts & Mortgage Finance (1.0%) New York Community Bancorp ‡‡ Tobacco (1.7%) Philip Morris International Water Utilities (1.5%) Aqua America Wireless Telecommunication Services (4.0%) China Mobile ADR Philippine Long Distance Telephone Company ADR Taiwan Mobile Total Common Stocks (Cost $148,923) Convertible Preferred Stocks (1.5%) Bunge Ltd. Vale Capital II Total Convertible Preferred Stocks (Cost $3,706) Principal Amount Value† ($000's) Convertible Bonds (18.9%) Bill Barrett Corp., Senior Unsecured Notes, 5.00%, due 3/15/28 Charles River Laboratories International, Inc., Senior Unsecured Notes, 2.25%, due 6/15/13 Covanta Holding Corp., Senior Unsecured Notes, 1.00%, due 2/1/27 Hologic, Inc., Senior Unsecured Notes, Step-Down, 2.00%/0.00%, due 12/15/37 a Host Hotels & Resorts L.P., Guaranteed Notes, 2.63%, due 4/15/27 ñ Iconix Brand Group, Inc., Senior Subordinated Notes, 1.88%, due 6/30/12 Integra Lifesciences Holdings Corp., Guaranteed Notes, 2.38%, due 6/1/12 ñ James River Coal Co., Senior Unsecured Notes, 4.50%, due 12/1/15 ñ Kinross Gold Corp., Senior Unsecured Notes, 1.75%, due 3/15/28 Lions Gate Entertainment Corp., Guaranteed Notes, 2.94%, due 10/15/24 NovaGold Resources, Inc., Senior Unsecured Notes, 5.50%, due 5/1/15 Patriot Coal Corp., Senior Unsecured Notes, 3.25%, due 5/31/13 Sino-Forest Corp., Guaranteed Notes, 4.25%, due 12/15/16 ñ St. Mary Land & Exploration Co., Senior Unsecured Notes, 3.50%, due 4/1/27 SunPower Corp., Senior Unsecured Debentures, 0.75%, due 8/1/27 Trinidad Energy Services Income Trust, Subordinated Notes, 7.75%, due 7/31/12 See Notes to Schedule of Investments Wright Medical Group, Inc., Senior Unsecured Notes, 2.63%, due 12/1/14 Total Convertible Bonds (Cost $42,290) Number of Shares Value† ($000's) Short-Term Investments (13.9%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $31,598) Total Investments## (101.6%) (Cost $226,517) Liabilities, less cash, receivables and other assets‡‡ [(1.6%)] Total Net Assets (100.0%) $ 226,570 See Notes to Schedule of Investments MAY 31, 2010 Schedule of InvestmentsFocus Fund (UNAUDITED) Number of Shares Value† ($000's) Common Stocks (98.8%) Aerospace & Defense (2.5%) Rockwell Collins Biotechnology (7.8%) Amgen Inc. * Genzyme Corp. * Gilead Sciences * Capital Markets (3.4%) State Street Chemicals (1.9%) Air Products & Chemicals Commercial Services & Supplies (2.3%) Covanta Holding * Computers & Peripherals (5.6%) Apple, Inc. * Hewlett-Packard Diversified Financial Services (4.8%) J.P. Morgan Chase Electric Utilities (1.2%) FPL Group Electrical Equipment (2.6%) Rockwell Automation Electronic Equipment, Instruments & Components (1.6%) Corning Inc. Food & Staples Retailing (5.4%) CVS Caremark Wal-Mart Stores Health Care Equipment & Supplies (2.7%) Covidien PLC Hotels, Restaurants & Leisure (2.9%) Brinker International Insurance (7.7%) Prudential Financial Reinsurance Group of America Travelers Cos. Internet Software & Services (3.3%) Yahoo! Inc. * IT Services (2.2%) IBM Machinery (5.6%) Deere & Co. Ingersoll-Rand PLC Media (4.4%) Comcast Corp. Class A Special Omnicom Group Multiline Retail (3.7%) Target Corp. Oil, Gas & Consumable Fuels (13.0%) Denbury Resources * EOG Resources Occidental Petroleum Range Resources Pharmaceuticals (5.1%) Johnson & Johnson Pfizer Inc. Semiconductors & Semiconductor Equipment (0.4%) Silicon Laboratories * Software (5.8%) Activision Blizzard Microsoft Corp. Tobacco (2.9%) Philip Morris International Total Common Stocks (Cost $527,712) Short-Term Investments (1.1%) State Street Institutional Liquid Reserves Fund Institutional Class(Cost $6,394) Total Investments## (99.9%) (Cost $534,106) Cash, receivables and other assets, less liabilities (0.1%) Total Net Assets (100.0%) $ See Notes to Schedule of Investments MAY 31, 2010 Schedule of InvestmentsGenesis Fund (UNAUDITED) Number of Shares Value† ($000's) Common Stocks (93.0%) Aerospace & Defense (1.2%) Alliant Techsystems * Teledyne Technologies * Air Freight & Logistics (0.5%) Forward Air ^ Auto Components (0.7%) Gentex Corp. Beverages (0.7%) Boston Beer Company Class A *^ Capital Markets (0.8%) Eaton Vance Greenhill & Co. Chemicals (0.8%) Balchem Corp. Intrepid Potash * Commercial Banks (3.7%) Bank of Hawaii BOK Financial Cullen/Frost Bankers First Financial Bankshares Glacier Bancorp Westamerica Bancorp ^ Commercial Services & Supplies (4.4%) Copart, Inc. * Healthcare Services Group ^ Ritchie Bros. Auctioneers Rollins, Inc. United Stationers * Construction & Engineering (0.5%) Layne Christensen *^ Containers & Packaging (2.7%) AptarGroup Inc. ^ Diversified Consumer Services (2.5%) Capella Education * Hillenbrand, Inc. Matthews International Class A ^ Strayer Education Diversified Financial Services (0.3%) Pico Holdings * Electronic Equipment, Instruments & Components (1.4%) Rofin-Sinar Technologies *^ Trimble Navigation * Energy Equipment & Services (3.6%) CARBO Ceramics ^ Lufkin Industries ^ Natural Gas Services Group * Oceaneering International * Pason Systems Food & Staples Retailing (1.5%) Ruddick Corp. ^ Food Products (1.4%) Flowers Foods J & J Snack Foods ^ Lancaster Colony Gas Utilities (1.4%) New Jersey Resources Northwest Natural Gas South Jersey Industries WGL Holdings Health Care Equipment & Supplies (8.6%) Abaxis, Inc. * American Medical Systems Holdings *^ DENTSPLY International Haemonetics Corp. *^ IDEXX Laboratories * Immucor Inc. * Meridian Bioscience Sirona Dental Systems * Surmodics, Inc. *^ West Pharmaceutical Services Wright Medical Group * Health Care Providers & Services (4.9%) AmSurg Corp. *^ Henry Schein * Landauer, Inc. ^ MWI Veterinary Supply *^ Patterson Companies VCA Antech * Health Care Technology (0.5%) Quality Systems Household Products (2.7%) Church & Dwight ^ Industrial Conglomerates (0.7%) Raven Industries ^ Insurance (3.5%) Brown & Brown Hanover Insurance Group Harleysville Group HCC Insurance Holdings Infinity Property & Casualty RenaissanceRe Holdings RLI Corp. ^ Validus Holdings Internet & Catalog Retail (0.5%) PetMed Express ^ IT Services (1.6%) Forrester Research * ManTech International Class A *^ NCI, Inc. Class A * Leisure Equipment & Products (0.5%) Polaris Industries Life Science Tools & Services (4.6%) Charles River Laboratories International * Dionex Corp. *^ ICON PLC *^ Pharmaceutical Product Development Techne Corp. Machinery (12.1%) AG Growth International Astec Industries *^ Bucyrus International Chart Industries *^ CLARCOR Inc. ^ Donaldson Co. Graco Inc. Joy Global Lincoln Electric Holdings Lindsay Corp. ^ Nordson Corp. ^ Robbins & Myers Toro Co. Valmont Industries Wabtec Corp. ^ See Notes to Schedule of Investments MAY 31, 2010 Schedule of InvestmentsGenesis Fund cont’d (UNAUDITED) Number of Shares Value† ($000's) Metals & Mining (3.4%) Compass Minerals International ^ Major Drilling Group International ^ Mutual Funds (1.1%) SPDR Gold Trust * Office Electronics (0.9%) Zebra Technologies Class A *^ Oil, Gas & Consumable Fuels (9.2%) Alpha Natural Resources * Brigham Exploration * Cabot Oil & Gas Carrizo Oil & Gas * Comstock Resources * Concho Resources * Denbury Resources * Petrobank Energy and Resources * Petrohawk Energy * Resolute Energy * Southwestern Energy * St. Mary Land & Exploration Personal Products (1.4%) Alberto-Culver Co. ^ Professional Services (0.3%) Exponent, Inc. *^ Software (5.9%) ANSYS, Inc. * Blackbaud, Inc. ^ FactSet Research Systems Jack Henry & Associates MICROS Systems *^ Solera Holdings ^ Specialty Retail (1.1%) Hibbett Sports *^ Sally Beauty Holdings * Tractor Supply Thrifts & Mortgage Finance (0.4%) Brookline Bancorp Oritani Financial Trading Companies & Distributors (0.6%) MSC Industrial DirectClass A Richelieu Hardware Water Utilities (0.4%) American States Water Aqua America Total Common Stocks (Cost $6,307,183) Short-Term Investments (6.5%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $635,011) Total Investments## (99.5%) (Cost $6,942,194) 9,647,626 Cash, receivables and other assets, less liabilities (0.5%) 45,900 Total Net Assets (100.0%) $ 9,693,526 See Notes to Schedule of Investments MAY 31, 2010 Schedule of InvestmentsGuardian Fund (UNAUDITED) Number of Shares Value† ($000's) Common Stocks (96.9%) Beverages (2.1%) Coca-Cola Capital Markets (6.5%) Charles Schwab The Bank of New York Mellon Commercial Services & Supplies (5.4%) Republic Services Waste Management Electronic Equipment, Instruments & Components (6.6%) Anixter International * National Instruments Energy Equipment & Services (3.0%) Schlumberger Ltd. Food Products (2.8%) J.M. Smucker Health Care Equipment & Supplies (6.0%) C.R. Bard Covidien PLC Household Products (3.2%) Procter & Gamble Industrial Conglomerates (3.7%) 3M Co. Industrial Gases (2.3%) Praxair, Inc. Insurance (5.4%) Markel Corp. * Progressive Corp. Internet Software & Services (4.4%) Yahoo! Inc. * IT Services (2.1%) SAIC Inc. * Machinery (4.5%) Danaher Corp. Media (11.4%) Comcast Corp. Class A Special Scripps Networks Interactive Class A Washington Post Oil, Gas & Consumable Fuels (9.3%) BG Group PLC Cimarex Energy Newfield Exploration * Pharmaceuticals (2.9%) Roche Holding AG Road & Rail (2.0%) Canadian National Railway Semiconductors & Semiconductor Equipment (6.6%) Altera Corp. Texas Instruments Software (4.6%) Intuit Inc. * Trading Companies & Distributors (2.1%) W.W. Grainger Total Common Stocks (Cost $878,609) Short-Term Investments (3.0%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $30,578) Total Investments## (99.9%) (Cost $909,187) Cash, receivables and other assets, less liabilities (0.1%) Total Net Assets (100.0%) $ 1,017,355 See Notes to Schedule of Investments MAY 31, 2010 Schedule of InvestmentsInternational Fund (UNAUDITED) Number of Shares Value† ($000's) Common Stocks (95.7%) Australia (1.3%) BHP Billiton ADR iSOFT Group Austria (0.3%) Schoeller-Bleckmann Oilfield Equipment Vienna Insurance Group Wiener Staedtische Versicherung Belgium (2.9%) Ageas Anheuser-Busch InBev Colruyt SA Telenet Group Holding Brazil (2.8%) Banco Santander Brasil ADR Petroleo Brasileiro ADR Porto Seguro TOTVS SA Canada (8.6%) Bankers Petroleum * Corus Entertainment, B Shares Eldorado Gold * MacDonald, Dettwiler * Neo Material Technologies * Pacific Rubiales Energy * Silver Wheaton * Chile (0.9%) Sociedad Quimica y Minera de Chile ADR, B Shares China (1.7%) Bank of China, H Shares Changyou.com ADR * Denmark (2.1%) Novo Nordisk Class B Trygvesta AS France (7.0%) Alcatel-Lucent * Alstom SA Arkema BNP Paribas È Number of Shares Value† ($000's) CNP Assurances È Eutelsat Communications Ipsen SA Ipsos Sodexo Germany (6.6%) Deutsche Boerse È Fresenius Medical Care È Gerresheimer AG * Linde AG SAP AG ADR *È SMA Solar Technology È Tognum AG Wincor Nixdorf Hong Kong (2.1%) China Mobile ADR Kerry Properties XinAo Gas Holdings India (0.3%) State Bank of India GDR Ireland (0.9%) DCC PLC Israel (0.7%) Makhteshim-Agan Industries Japan (13.8%) Brother Industries Circle K Sunkus GMO Internet Jupiter Telecommunications KDDI Corp. Kenedix Realty Investment Makita Corp. Nifco, Inc. Nihon Kohden Nippon Electric Glass NSD Co. Point, Inc. Sankyo Co. Sundrug Co. È Yahoo! Japan Korea (2.4%) Hyundai Mobis Samsung SDI Netherlands (9.6%) Akzo Nobel Fugro NV È Number of Shares Value† ($000's) Koninklijke Ahold Nutreco Holding Sligro Food Group Ñ TNT NV Unilever NV Norway (1.8%) DnB NOR Prosafe ASA South Africa (1.0%) MTN Group Sweden (0.9%) Svenska Handelsbanken, A Shares Switzerland (7.9%) Bucher Industries Credit Suisse Group Givaudan SA Nestle SA Nobel Biocare Holding È Roche Holding SGS SA Sulzer AG United Kingdom (20.1%) Amlin PLC Antofagasta PLC Balfour Beatty Barclays PLC Cairn Energy * Chemring Group Croda International Experian Group Fidessa Group HSBC Holdings Informa PLC Jazztel PLC * PureCircle Ltd. *È Reed Elsevier RPS Group Smith & Nephew SOCO International * Travis Perkins * Tullow Oil Vodafone Group Willis Group Holdings Total Common Stocks (Cost $298,363) MAY 31, 2010 Schedule of InvestmentsInternational Fund cont'd (UNAUDITED) Number of Shares Value† ($000's) Preferred Stocks (1.2%) Brazil (1.2%) Net Servicos de Comunicacao ADR * Refinaria de Petroleo Ipiranga *Ñ^^ 11 Ultrapar Participacoes Total Preferred Stocks (Cost $2,584) Rights (0.0%) Belgium (0.0%) Ageas VVPR Strip * 0 Anheuser-Busch InBev VVPR Strip * 1 Total Rights (Cost $0) 1 Warrants (0.0%) Italy (0.0%) UBI Banca * (Cost $0) 4 Short-Term Investments (8.3%) Neuberger Berman Securities Lending Quality Fund, LLC ‡ State Street Institutional Liquid Reserves Fund Institutional Class Total Short-Term Investments (Cost $27,474) Total Investments## (105.2%) (Cost $328,421) Liabilities, less cash, receivables and other assets [(5.2%)] Total Net Assets (100.0%) $ 331,617 See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY International Fund (UNAUDITED) Industry Investments at Value† (000's omitted) Percentage of Net Assets Software $ % Commercial Banks % Chemicals % Media % Oil, Gas & Consumable Fuels % Insurance % Food & Staples Retailing % Wireless Telecommunication Services % Food Products % Metals & Mining % Pharmaceuticals % Professional Services % Electrical Equipment % Auto Components % Health Care Equipment & Supplies % Machinery % Aerospace & Defense % Energy Equipment & Services % Diversified Telecommunication Services % Hotels, Restaurants & Leisure % Specialty Retail % Air Freight & Logistics % Diversified Financial Services % Office Electronics % Commercial Services % Industrial Conglomerates % Commercial Services & Supplies % Health Care Providers & Services % Real Estate Investment Trusts % Beverages % Leisure Equipment & Products % Electronic Equipment, Instruments & Components % Capital Markets % Household Durables % Gas Utilities % Internet Software & Services % Trading Companies & Distributors % Communications Equipment % Construction & Engineering % Health Care Technology % Real Estate Management & Development % Life Science Tools & Services % Computers & Peripherals % Consumer Discretionary 11 % Other Assets-Net % $ % MAY 31, 2010 Schedule of InvestmentsInternational Institutional Fund (UNAUDITED) Number of Shares Value† ($000's) Common Stocks (95.7%) Australia (1.3%) BHP Billiton ADR iSOFT Group È Austria (0.3%) Schoeller-Bleckmann Oilfield Equipment Vienna Insurance Group Wiener Staedtische Versicherung Belgium (2.7%) Anheuser-Busch InBev Colruyt SA Telenet Group Holding Brazil (2.8%) Banco Santander Brasil ADR Petroleo Brasileiro ADR Porto Seguro TOTVS SA Canada (8.9%) Bankers Petroleum * Corus Entertainment, B Shares Eldorado Gold * MacDonald, Dettwiler * Neo Material Technologies * Pacific Rubiales Energy * Silver Wheaton * Chile (0.9%) Sociedad Quimica y Minera de Chile ADR, B Shares China (1.7%) Bank of China, H Shares Changyou.com ADR * Denmark (2.1%) Novo Nordisk Class B Trygvesta AS È France (7.0%) Alcatel-Lucent * Alstom SA Arkema BNP Paribas È CNP Assurances È Eutelsat Communications Ipsen SA Ipsos Sodexo Germany (6.6%) Deutsche Boerse È Fresenius Medical Care È Gerresheimer AG * Linde AG SAP AG ADR *È SMA Solar Technology È Tognum AG Wincor Nixdorf Hong Kong (2.0%) China Mobile ADR Kerry Properties XinAo Gas Holdings India (0.3%) State Bank of India GDR Ireland (0.9%) DCC PLC Israel (0.7%) Makhteshim-Agan Industries Japan (13.8%) Brother Industries Circle K Sunkus GMO Internet Jupiter Telecommunications KDDI Corp. Kenedix Realty Investment Makita Corp. Nifco, Inc. Nihon Kohden Nippon Electric Glass NSD Co. Point, Inc. Sankyo Co. Sundrug Co. Yahoo! Japan Korea (2.3%) Hyundai Mobis Samsung SDI Netherlands (9.6%) Akzo Nobel Fugro NV È Koninklijke Ahold Nutreco Holding Sligro Food Group Ñ TNT NV Unilever NV Norway (1.9%) DnB NOR Prosafe ASA South Africa (1.0%) MTN Group Sweden (0.9%) Svenska Handelsbanken, A Shares Switzerland (7.9%) Bucher Industries Credit Suisse Group Givaudan SA Nestle SA Nobel Biocare Holding È Roche Holding SGS SA Sulzer AG United Kingdom (20.1%) Amlin PLC Antofagasta PLC Balfour Beatty Barclays PLC Cairn Energy * Chemring Group Croda International Experian Group Fidessa Group HSBC Holdings Informa PLC Jazztel PLC * PureCircle Ltd. * Reed Elsevier RPS Group Smith & Nephew SOCO International * Travis Perkins * Tullow Oil Vodafone Group Willis Group Holdings Total Common Stocks (Cost $185,039) Preferred Stocks (1.2%) Brazil (1.2%) Net Servicos de Comunicacao ADR * See Notes to Schedule of Investments MAY 31, 2010 Schedule of InvestmentsInternational Institutional Fund cont’d (UNAUDITED) Number of Shares Value† ($000's) Ultrapar Participacoes ADR Total Preferred Stocks (Cost $1,560) Rights (0.0%) Belgium (0.0%) Ageas VVPR Strip * 0 Anheuser-Busch InBev VVPR Strip * 1 Total Rights (Cost $0) 1 Warrants (0.0%) Italy (0.0%) UBI Banca * (Cost $0) 2 Short-Term Investments (7.5%) Neuberger Berman Securities Lending Quality Fund, LLC ‡ State Street Institutional Liquid Reserves Fund Institutional Class Total Short-Term Investments (Cost $14,686) Total Investments## (104.4%) (Cost $201,285) Liabilities, less cash, receivables and other assets [(4.4%)] Total Net Assets (100.0%) $ 194,475 See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY International Institutional Fund (UNAUDITED) Industry Investments at Value† (000's omitted) Percentage of
